Voto disidente del
Juez Presidente Señor Negrón Fernández
San Juan, Puerto Rico, a 25 de marzo de 1966
Después de estudiar detenidamente la evidencia pasada en este caso, disiento de aquella parte de la sentencia que modifica la del tribunal a quo de seis meses de cárcel a cien dólares ($100.00) de multa.
Como norma general, excepto en casos en que fuere imprescindible, preferiría que se devolviera para nueva sen-tencia al tribunal sentenciador cualquier caso en que este Tribunal creyere que debe dar a un acusado el beneficio de la enmienda que a la Ley Núm. 141 de 20 de julio de 1960 in-trodujo la Núm. 6 de 30 de abril de 1965 autorizando la im-posición de una multa en vez o en adición a cárcel. Ello es así porque considero que nuestra intervención con la discreción del tribunal a quo en la imposición de las penas, cuando media un nuevo estado de derecho — inexistente a la fecha de la sen-tencia por el tribunal de instancia, como en este caso — crea una sensación indeseable de inseguridad e incertidumbre en los Jueces del Tribunal Superior en cuanto a la procedencia y corrección de las penas por ellos impuestas que no sean de multa, o que no sean el mínimo de la multa, lo cual considero detrimental al proceso judicial y a las reiteradas normas de no intervención con la discreción del tribunal sentenciador en la imposición de penas salvo en casos extraordinarios; y además, porque se da una impresión equivocada de laxitud por parte de este Tribunal con relación al problema que representa *389para la seguridad pública en nuestras carreteras personas conduciendo automóviles en estado de embriaguez.
Opinión disidente del
Juez Asociado Señor Belaval
San Juan, Puerto Rico, a 25 de marzo de 1966
Se trata de una acusación contra el apelante en este caso por haber conducido un vehículo de motor bajo los efectos de bebidas embriagantes. Hemos examinado la evidencia en este caso y aunque hay prueba de la infracción no es un caso que merezca la corrección excesiva que le impuso el Juez sentenciador. El único elemento de prueba indiciaría, desin-teresada, que inculpa al acusado es el testimonio de un policía, en el sentido, que el acusado se negó a dejarse tomar la prueba de sangre o de orina. En cuanto al estado lastimoso del acusa-do, no hay duda que el acusado en el choque recibió una herida ancha en la frente de la cual manaba sangre, que lo mantuvo mareado y lo obligó a recluirse en un hospital.
El señor Procurador General de Puerto Rico está con-forme en que reduzcamos la pena de seis meses de cárcel que le impuso el Juez sentenciador. Originalmente por un primera infracción de su Sec. 5-802 inciso (a) la Ley Núm. 141 de 20 de julio de 1960 disponía una pena de cárcel por un término no menor de diez (10) días ni mayor de un (1) año. Posterior-mente, en virtud de la enmienda a la Sec. 5-802 inciso (a) que se hace por la Ley Núm. 6 de 30 de abril de 1965, por la primera infracción se dispone una multa no menor de cien (100) dólares ni mayor de mil (1000) dólares o con pena de cárcel por un término no mayor de un año.
Es indudable que no podemos llevar nuestro ánimo repara-dor hasta ordenar una sentencia por multa en vez de la senten-cia de cárcel impuesta por el Juez sentenciador. El acusado apelante fue sentenciado el 27 de marzo de 1961 y la enmienda posterior de la Ley Núm. 6 empezó a regir el 30 de abril de *3901965. Sabido es que cuando se trata de procedimientos pasados y terminados, el Art. 44 del Código Político de Puerto Rico del 1902 — 2 L.P.R.A. see. 252, pág. 390 — dispone que: “la revo-cación de una ley creando un delito, no constituye impedi-mento para acusar o perseguir y castigar un hecho ya come-tido con infracción de la ley así revocada, a menos que se declare expresamente en la ley derogatoria el propósito de impedir tal persecución o castigo”. Nuestra jurisprudencia tiene ya establecido que una enmienda equivale a una derogación: Pueblo v. Velazquez, 35 D.P.R. 599 (Franco Soto) (1926) cita precisa a la pág. 602; Pueblo v. Tribunal de Distrito, 70 D.P.R. 678 (De Jesús) (1949) cita precisa a las págs. 681-683.
Por las razones expuestas debe modificarse la sentencia dictada el 27 de marzo de 1961 reduciéndola a diez días de cárcel.